Citation Nr: 1412897	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-00 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for residual fracture of the fifth metatarsal, left foot, currently evaluated as zero percent disabling.

2.  Entitlement to an increased rating for degenerative arthritis, right big toe, currently evaluated as zero percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case in September 2013 to obtain outstanding VA treatment records and to obtain an addendum opinion.  Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claims.  Specifically, following the September 2013 remand, the AMC obtained the Veteran's VA treatment records from the Danville VA Medical Center (VAMC) from March 2013 to September 2013; however, it is unclear as to whether the AMC attempted to obtain any of the Veteran's VA treatment records from the Chicago VA.  As noted in the Board's 2013 remand, in his December 2010 formal appeal to the Board, the Veteran stated that after he left active service, he "went to the VA in Chicago and complained about feet, knee and back problems."  The claims file is absent of any VA treatment records from the Chicago VA.  Indeed, there is no documentation in the claims folder that such attempt was made.  In light of the foregoing, the Board finds that an attempt must be made (with documentation of such) to obtain any outstanding VA treatment records pertaining to the Veteran from the Chicago VA.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a duty to ensure compliance with the terms of the remand).   

Additionally, as noted in the September 2013 Board remand, the September 2010 VA examiner's opinion considered the likelihood of a causal relationship between the Veteran's plantar fasciitis and a service-connected fracture to the third metatarsal of the left foot; however, the Veteran is service-connected for a fracture to the fifth metatarsal of the left foot.  Thus, the September 2013 remand directed the AMC to obtain an addendum opinion from an appropriate physician on whether the Veteran's plantar fasciitis is proximately due to or the result of his service-connected residual fracture of the fifth metatarsal of the left foot, as well as well as whether it is proximately due to or the result of his service-connected degenerative arthritis of the right big toe.  The remand further directed an opinion be obtained as to the pain, symptoms, and functional loss attributable to each of the Veteran's service-connected foot disabilities and to his non-service-connected plantar fasciitis.  

A review of the claims folder is absent of any such addendum opinions.  The Board notes that in the November 2013 Supplemental Statement of the Case (SSOC), the AMC lists a VA medical opinion dated September 27, 2013 as evidence considered in rendering its decision;  however, no such opinion has been associated with the claims folder.  Though the VBMS file contains a document titled "VA Exam Worksheet" with a receipt date of November 2013, upon review, the document consists of the previously of record September 2010 VA examination report, with an additional notation stating "Reviewed completed[.] Concur with Medical Opinion rendered by [the September 2010 VA examiner]."  The notation is not dated or signed; therefore, it is wholly unknown whether this is the referred to September 2013 addendum, and whether an appropriate physician conducted the required review.  As the notation does not address the Board directives as ordered in the September 2013 remand, remand is again necessary to obtain the adequate opinions.  




Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records, to specifically include any records from the Chicago VA.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  After completing the above development, the Veteran's claims file should be forwarded to an appropriate physician to review the claims file and to provide an addendum opinion.  The physician must annotate in his or her opinion whether the claims file was reviewed.  While review of the entire file is required, attention is invited to the following particular records: 

(a)  The Veteran's December 2010 statement accompanying his VA Form 9, describing his participation in "long marches and [having] improper support for his feet" with "no arch supports in the boots" in service, and additionally stating that x-rays showed that he had "stress fractures in both of [his] arches, both of [his] feet" in service, and that he has been prescribed shoes, inserts, and therapy for his feet for many years.

(b)  A February 2013 VA treatment record noting that the Veteran was assessed as having painful arthritis of the first metatarsophalangeal joint of his right foot and being prescribed boots for the arthritis. 

Based on a review of the record, the physician must provide an opinion as to the following: 

(a)  Whether the Veteran's currently diagnosed plantar fasciitis is proximately due to or the result of the Veteran's service-connected residual fracture of the fifth metatarsal of the left foot.

(b)  Whether the Veteran's currently diagnosed plantar fasciitis is proximately due to or the result of the Veteran's service-connected degenerative arthritis of the right big toe.  

In addition, the physician should provide an opinion as to the symptoms and functional loss attributable to the Veteran's service-connected residual fracture of the fifth metatarsal of the left foot, those attributable to the service-connected degenerative arthritis of the right big toe, and those attributable to the non-service-connected plantar fasciitis. 

3.  After ensuring that the requested actions are completed, readjudicate the claims on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

